Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on February 2, 2021 was received.  Claim 1 was amended.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Saito et al. in view of Hotta et al. on claims 1, 2, and 4 are maintained and modified to reflect the  amendments to the claims. 

The claim rejection under 35 U.S.C. 103 as unpatentable over Saito et al. in view of Hotta et al. as applied to claims 2 and 4 respectively and further in view of Yoon et al. on claims 3 and 5 are maintained. 
	

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (JP 5686130, machine translation) in view of Hotta et al. (US 2014/0295248).
Regarding claim 1, Saito discloses an all solid state battery [0001] consisting of [0025]: a positive electrode layer (positive electrode body 3) which includes a  positive electrode current collector (1a) and a positive electrode material mixture layer (2) formed on the positive-electrode current collector (Fig 2), wherein the positive-electrode material mixture layer includes at least a 
Hotta teaches a negative electrode for a secondary battery [0013] including recognized binders such as PVdF, styrene-butadiene rubber, polyimide, polyamide, etc. [0030] and positive electrode mixture binders including PVdF and styrene-butadiene rubber [0056] where the concentration of the binder included in the negative electrode material mixture layer is distributed so as to be higher on the current collector side [0030-0031, 0063-0064].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide a distribution of the concentration of the binder in the electrodes to be higher in proximity to the current collector of Saito because Hotta recognizes that such a distribution of the binder material provides for the prevention of the separation of the current collector, alleviate stress of volume expansion, and thereby improve the cycle characteristics of the battery [0031].  
		
Regarding claim 2, Saito discloses the all solid state battery of Claim 1, wherein the positive-electrode material mixture layer includes a conductive assistant [0059].  
.  

	
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. in view of Hotta et al. as applied to claims 2 and 4 above respectively, and further in view of Yoon et al. (US 2016/0190546).
The teachings of Saito and Hotta as discussed above are herein incorporated.
Regarding claims 3 and 5, Saito and Hotta are silent regarding concentration of the conductive assistant included in the positive or negative electrode material mixture layer, the concentration in proximity to the respective current collector is higher than the concentration in proximity to the solid electrolyte layer. 
Yoon teaches a positive electrode composite for an all solid battery (Abstract) where the amount of conductive material is about zero at the region in contact with the electrolyte layer and increased at the region in contact with the metal current collector [0032] so that the generation of a short circuit with the opposing electrode may be minimized, mobility of ions and electrons are increased, internal resistance may be minimized, and an electrochemical reaction area may be maximized [0034].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide an amount of conductive material to be about zero at the region in contact with the electrolyte layer and increased at the region in contact with the metal current collector for the electrodes of Saito in view of Hotta because Yoon recognizes that such a distribution of conductive material within electrodes inclusive of conductive material provides for the minimization of short circuits with the opposing electrode, mobility of ions and electrons are increased, internal resistance may be minimized, and an electrochemical reaction area may be maximized [0034].


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) the amended closed language of “consisting of” excludes the presence of any additional electrode, electrolyte or insulating layers.

In response to Applicant’s arguments, please consider the following comments:
(a) the Saito reference clearly recognizes the number of repetitive units (7) may be appropriately selected depending upon the performance, size, and like the desired battery including the number of repetitive units being zero (limiting to the single positive electrode layer, negative electrode layer, and solid electrolyte layer as required by the newly amended claim).  The insulating portion (10) is recognized as the “battery case” (external to the claimed all solid state battery) covering the side surfaces of the solid lithium electrode body as shown in Figure 2 of Saito [0025] which does not negate the claimed solid state battery as required by the limitations of the amended claim. Batteries require an insulative layer to protect the electrochemical cells when applied in practical applications.
	







Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Examiner, Art Unit 1727